Citation Nr: 1547918	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  15-30 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left eye disability, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO reopened, but denied, the Veteran's previously denied claim of service connection for hearing loss; and, declined the Veteran's petition to reopen his previously denied claim of service connection for a left eye disability, because new and material evidence to reopen the previously denied claim had not been received.  

In September 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the underlying claims of service connection for hearing loss and a left eye disability at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Although the VLJ did not explain to the Veteran that he would need to submit new and material evidence to reopen his claims before the merits of the underlying service connection claims could be adjudicated, such defect is harmless because the Board is reopening both claims.  Moreover, the Board is granting the reopened claim of service connection for hearing loss and remanding the reopened claim of service connection for a left eye disability for additional development of the record.  Although the Board is aware that the RO already reopened the claim of service connection for hearing loss, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim of service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and a left eye disability based on a finding that the evidence of record did not show a nexus to service.  The Veteran did not appeal that determination.  

2.  Presuming its credibility, the evidence associated with the record since March 2009 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and a left eye disability.  

3.  The Veteran's hearing loss disability cannot be disassociated from his in-service acoustic trauma.



CONCLUSIONS OF LAW

1.  The March 2009 rating decision denying service connection for bilateral hearing loss and a left eye disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claims of service connection for bilateral hearing loss and a left eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In a March 2009 rating decision, the RO denied the Veteran's claims of service connection for bilateral hearing loss and left eye disability.  The basis of those denials was that the evidence of record did not support a nexus between any current hearing loss and/or left eye disability, and active service.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The March 2009 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In addition, no evidence that was relevant to the issue was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2015).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The relevant evidence of record at the time of the March 2009 rating decision included the Veteran's statements in support of his claims, a February 2009 memorandum indicating a formal finding of unavailability of the Veteran's service treatment records, a single morning report showing that the Veteran was hospitalized overseas in May 1954 in the line of duty; a VA audiological examination report from August 2008, VA treatment records from 2006 to 2009 and private treatment records from March 1990 through June 2006.  The VA examiner in August 2008 noted a current hearing loss disability for VA purposes, but could not provide an opinion as to etiology without resorting to speculation, particularly given the lack of STRs.  

In the March 2009 rating decision, the RO denied the claims of service connection for a left eye disability and bilateral hearing loss.  

Regarding the left eye disability, the RO acknowledged the Veteran's in-service hospitalization overseas in May 1954, but found that the evidence of record did not support the Veteran's contentions that that hospitalization was for a left eye disability.  Further, the RO determined that the Veteran had not provided any evidence that a current eye disability was related to service.  

Regarding the hearing loss claim, the RO found that despite the current hearing loss disability, the Veteran had not provided evidence of hearing loss within one year following discharge from service, or any evidence to support his assertions that the hearing loss was related to in-service noise exposure.  

The Veteran did not appeal the March 2009 rating decision and it became final.  

Since the March 2009 rating decision, additional evidence has been associated with the claims file, including additional statements and personal hearing testimony in support of both claims.  In addition, with regard to the hearing loss claim, there is another VA audiological examination report from August 2013, and a private opinion regarding the Veteran's hearing loss prepared by Dr. M on a VA DBQ form in August 2013.  

Regarding the left eye disability, an August 2014 memorandum from the National Personnel Records Center (NPRC) confirms that the Veteran was treated at a U.S. Army hospital in 1954.  

In addition, the evidence added to the record since the March 2009 rating decision includes private treatment records showing left eye cataract surgery and follow up treatment in 2011 and 2012.

Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran's hearing loss is related to service and that the Veteran was hospitalized in 1954 for a left eye condition which has continued since that time, and which may have ultimately required surgery in 2011.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and a left eye disability.  As the new evidence addresses the reasons for the prior denials, it is material and the claims may be reopened.  

II.  Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for a bilateral hearing loss disability.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The August 2008 VA authorized audiological evaluation reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
80
85
90
LEFT
40
40
70
75
75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.

The above findings show the existence of a current hearing loss disability for VA purposes.  Findings from a VA examination in August 2013 likewise show a current hearing loss disability for VA purposes.  

Regarding an event in service, the Veteran's service treatment records (STRs) are unavailable.  The NPRC determined that they were likely destroyed in a fire at the NPRC in 1973.  When STRs are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran maintains that he was exposed to loud gunfire during service in the artillery, with exposure to hazardous noise from cannons, 90mm guns, 255mm guns and big guns.  The Veteran also testified that he was not provided with hearing protection during service, and noticed hearing loss since service.  The Veteran's wife, who met the Veteran within a couple of years after he returned from Korea also testified that the Veteran was hard of hearing when they met.  The Veteran's statements in this regard are credible, and his DD Form 214 confirms his unit assignment in the artillery.  

Acoustic trauma due to combat or other loud noise has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (jet aircraft noise).  Based on the record, however, the Veteran did not engage in combat with the enemy.  See August 2013 VA examination report.  Nonetheless, his credible statements regarding exposure to acoustic trauma, and his documented artillery MOS highly suggest that the Veteran sustained an acoustic injury during service.  Accordingly, acoustic trauma in service is conceded, satisfying the second element of his claim.

The third and last element of the claim for service connection is the existence of a causal link - or "nexus" - between his acoustic trauma in service and his present hearing loss disability. 

As noted above, both VA examiners (2008 and 2013) diagnosed the Veteran with sensorineural hearing loss.  VA has determined that sensorineural hearing loss is an "organic disease of the nervous system" for the purposes of 38 C.F.R. § 3.309(a).  (chronic diseases).  See Fountain v. McDonald, 27 Vet. App. 258, 267-68 (2015).  

Unfortunately, however, neither VA examiner was able to provide an opinion as to the likely etiology of the Veteran's current hearing loss without resorting to speculation.  This is due, at least in part, to a lack of service treatment records documenting hearing loss during service and/or at the time of discharge; and, based on the Veteran's 24-year history of post-service occupational noise exposure (with the use of hearing protection) at an Eastman Kodak plant.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  Where the medical professional cannot provide an opinion without resorting to speculation, the statement provides neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).  Therefore, the August 2008 and August 2013 VA opinions neither refute nor establish any sort of nexus between the Veteran's current hearing loss and his noise exposure in service.

However, an August 2013 hearing Disability Benefits Questionnaire (DBQ) prepared by Dr. M indicates that the Veteran's hearing loss resulted from the exposure to repeated loud gunfire in service without ear protection.  Dr. M also opined that the Veteran's post-service years of work may have worsened the problem to some degree.  Dr. M noted that the Veteran worked around machinery after service, but he did wear hearing protection.  Dr. M noted that the Veteran has had a progressive and gradual hearing loss throughout his adult years.  

In Hensley, 5 Vet. App. at 159 and in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of hearing loss disability in service is not necessarily fatal to a claim for compensation for post-service hearing loss disability.  With respect to the VA examination reports, it is significant that "even if a medical opinion is inadequate to decide a claim, it does not follow that the opinion is entitled to absolutely no probative weight."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  

In this case, the STRs are missing, so there is no way to know for sure whether the Veteran had a hearing loss disability at the time of his discharge from service.  Moreover, the Veteran testified in September 2015 that he does not recall being tested for hearing loss at the time of discharge from service.  However, the Veteran's statements regarding noticeable hearing loss shortly after service separation are credible, and they are supported by the Veteran's spouse who also noticed a measurable degree of hearing loss within two years after service separation.  These credible reports, along with the opinion of Dr. M, provide the necessary evidence to grant the claim.  Dr. M reasoned that the Veteran's hearing loss resulted from in-service acoustic trauma because no hearing protection was used during that two-year period; and, although the Veteran was exposed to post-service occupational noise from machinery, he did use hearing protection.  Moreover, the Veteran testified that the noise from his occupation did not compare to the noise from large weapons used during service.  The Veteran testified that he worked mainly in an office without noise exposure and wore hearing protection when visiting the plant.  Dr. M's opinion, when considered along with the Veteran's competent and credible statements, is highly probative.  

The Board is mindful that there is no way to know whether the Veteran had an actual hearing loss at the time of discharge; however, even if there was evidence of normal hearing at discharge, under Ledford and Hensley, normal hearings tests during service do not foreclose the possibility of a causal link between post-service hearing loss and an in-service injury.  In his statements, which the Board accepts as credible, the Veteran explained why it was unlikely that post-military noise exposure caused his hearing loss.  Although the Veteran's in-service acoustic trauma lasted for only two years, compared with 24 years of occupational exposure, the Veteran and his spouse both testified that a hearing loss was noticed shortly after discharge from service; and, the Veteran explained that his work at Kodak only exposed him to noise when he visited the plant, and such noise was minimized with hearing protection.  Based on these findings, the Board cannot disassociate the Veteran's hearing loss from his active service.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether in-service acoustic trauma caused the Veteran's hearing loss disability.  With reasonable doubt resolved in favor of the Veteran, the Board finds that the Veteran's hearing loss was incurred in service.  

ORDER

New and material evidence to reopen the claim of service connection for bilateral hearing loss has been received; service connection for a bilateral hearing loss disability is granted.  

New and material evidence to reopen the claim of service connection for a left eye disability has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran seeks service connection for a left eye disability.  At his September 2015 personal hearing, the Veteran testified that he injured his left eye during service and was treated for two weeks at a U.S. Army Hospital in Germany.  Specifically, the Veteran recalled a white spot in his left eye that gradually moved from the bottom corner of his eye to the middle of his pupil.  He testified that surgery was necessary by the time he sought treatment for the condition, and his surgery was conducted in Germany.  The Veteran maintains that his left eye condition has persisted over the years.  

As noted in the decision above, the Veteran's STRs were likely destroyed in a fire at the NPRC in 1973.  Accordingly, there are no STRs showing the Veteran's claimed in-service left eye treatment.  In support of his claim, however, the RO was able to obtain a copy of a morning/sick report from the NPRC showing that the Veteran was treated at a U.S. Army Hospital in Germany in May-June 1954.  See August 2014 correspondence from the NPRC with June 1954 morning report attached.  

According to the morning report, the Veteran's June 1954 treatment for something that occurred in the line of duty.  Accordingly, there is evidence of an event in service, and the Veteran's credible testimony suggests that the treatment in 1954 was for a left eye injury.  

Moreover, there is evidence of a current disability.  According to private treatment records received from Good Shepherd Medical Center, the Veteran was treated for a left eye cataract in 2011 and 2012.  Although this evidence suggests that the Veteran's left eye cataract was age-related, the Veteran maintains that he continues to have problems with his left eye and attributes these problems to the event in service.  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Mclendon, 20 Vet. App. at 83.  

Given the in-service event, the Veteran's credible statements, and the possibility of a current disability related to the in-service event, the Veteran should be examined to determine the current nature and likely etiology of any left eye disability.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the electronic record, all VA medical records pertaining to the Veteran not currently of record.  

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all outstanding private records identified by the Veteran as pertinent to his claim of service connection for a left eye disability.  All attempts to obtain any such identified records should be documented in the record.  

3.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of all current left eye disabilities.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire record, the examiner should provide an opinion as to whether any current left eye disorder, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service.  

In this regard, the examiner's attention is directed to the 1954 morning report showing that the Veteran was hospitalized in service; the Veteran's credible assertions that his hospitalization in 1954 was for a left eye condition; and, the lack of STRs at no fault of the Veteran.  Please provide a complete explanation for the opinion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  Ensure that the information provided by the examiner(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then, readjudicate the claim of service connection for a left eye disability.  If the benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


